UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
ERNESTO AREVALO MARTINEZ, a/k/a
Jose Delgado, a/k/a Alfred
Martinez, a/k/a Wilfredo Martinez-              No. 00-4680
Arevalo, a/k/a Felipe Atland, a/k/a
Jose Lopez-Delgado, a/k/a Roberto
Martinez-Arevalo, a/k/a Juan Carlos
Salqueiro,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
              Claude M. Hilton, Chief District Judge.
                           (CR-00-128)

                      Submitted: July 24, 2001

                      Decided: August 16, 2001

     Before WILLIAMS and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Jeffrey D. Zimmerman, LAW OFFICE OF JEFFREY D. ZIMMER-
MAN, Alexandria, Virginia, for Appellant. Kenneth E. Melson,
2                    UNITED STATES v. MARTINEZ
United States Attorney, William J. Lovett, Special Assistant United
States Attorney, Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Ernesto Arevalo Martinez was convicted for unlawful entry into
the United States after deportation under 8 U.S.C.A. § 1326(a) (West
1999) and received an enhanced sentence under § 1326(b)(2) because
he was deported subsequent to his conviction for burglary. For the
reasons that follow, we affirm his conviction and sentence.

   First, we find no violation of the Speedy Trial Act. United States
v. Taylor, 240 F.3d 425, 427 (4th Cir. 2001). Second, we do not find
that Martinez’s enhanced sentence violates the prohibition against the
passage of ex post facto laws. United States v. Forbes, 16 F.3d 1294,
1301-02 (lst Cir. 1994). Next, the fact that Martinez’s Texas burglary
conviction was set aside following his successful completion of a
term of probation does not alter the fact that such conviction was a
proper "aggravated felony" predicate for a sentence enhancement
under § 1326(b)(2). United States v. Campbell, 167 F.3d 94, 98 (2d
Cir. 1999). Finally, we decline Martinez’s invitation to interpret the
Supreme Court’s opinion in Apprendi v. New Jersey, 530 U.S. 466
(2000), as overruling its earlier opinion in United States v.
Almendarez-Torres, 523 U.S. 224 (1998).

   Accordingly, we affirm Martinez’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                         AFFIRMED